                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   :
 In Re Ex Parte Application of Eni S.p.A. for an   :
 Order Pursuant to 28 U.S.C. § 1782 Granting       : Case No.
 Leave to Obtain Discovery for Use in Foreign      :
 Proceedings.                                      :
                                                   :
                                                   :
                                                   :

                                           ORDER

       $W:LOPLQJWRQWKLVWKGD\RI2FWREHU

       Upon consideration of the Ex Parte Application of Eni S.p.A. for an Order Pursuant to

28 U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in Foreign Proceedings filed by

Eni S.p.A. (“Eni”), the Memorandum in Support of Ex Parte Application of Eni S.p.A. for an

Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in

Foreign Proceedings, and the Declaration of Nicolas Bourtin and exhibits attached thereto, and

for good cause shown,

       IT IS HEREBY ORDERED that the Application of Eni is *5$17(' and Eni is

authorized, pursuant to 28 U.S.C. § 1782 and Rules 26, 30 and 45 of the Federal Rules of Civil

Procedure, to serve Poplar Falls, LLC, Drumcliffe Partners I LLC, Drumcliffe Partners II LLC,

Drumcliffe Partners III LLC, Drumcliffe Partners III SMA I, LLC, Drumcliffe Partners IV LLC,

and Drumcliffe Partners IV SMA1, LLC (collectively, “Respondents”) with narrowly tailored

subpoenas for production of documents and Rule 30(b)(6) deposition testimony regarding (1) the

identities of Respondents’ beneficial owners and/or ultimate stakeholders; (2) Respondents’

relationship to current or former Federal Republic of Nigeria officials; and (3) any contractual

and/or financial arrangements that Respondents have entered into with respect to proceedings
relating to a Nigerian oil prospecting license known as OPL 245. The deadline for Respondents

to comply with the subpoena shall be thirty days from service of the subpoena.

       IT IS FURTHER ORDERED that Respondents shall preserve relevant documents in their

possession, custody or control.


                                            ___ ______
                                                    ________
                                                         ____________
                                                                   ____
                                                                      _ __
                                                                        _ ____________
                                             _________________________________
                                             7KHH +RQRRUDEOH0DU\HOOHQ1RUHLND
                                             7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             United d States
                                                      States District Judge




                                               2
